 1

 2

 3
                                 UNITED STATES DISTRICT COURT
 4
                                         DISTRICT OF NEVADA
 5

 6 MICHAEL BLACK,                                       Case No. 2:19-cv-01270-APG-NJK

 7                       Petitioner,                    ORDER

             v.
 8
   WARDEN OF NEVADA SOUTHERN
 9 DETENTION CENTER,

10                       Respondents.

11          Petitioner has submitted a petition for a writ of habeas corpus. He did not submit an
12 application to proceed in forma pauperis, nor did he pay the filing fee of five dollars ($5.00).

13          IT THEREFORE IS ORDERED that petitioner shall file an application for leave to

14 proceed in forma pauperis, accompanied by a signed financial certificate and a statement of his
     inmate account. The clerk of the court shall send petitioner a blank application form for
15
     incarcerated litigants. In the alternative, petitioner shall make the necessary arrangements to pay
16
     the filing fee of five dollars ($5.00), accompanied by a copy of this order. Petitioner shall have
17
     thirty (30) days from the date that this order is entered to comply. Failure to comply will result
18 in the dismissal of this action.

19          DATED: July 24, 2019.

20                                                                ______________________________
                                                                  ANDREW P. GORDON
21                                                                United States District Judge

22

23
